Citation Nr: 0518787	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  02-21 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from July 1965 to 
July 1988.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2000 rating decision.  
In that decision, the RO granted the veteran a temporary 
total evaluation for his PTSD pursuant to 38 C.F.R. § 4.29, 
effective May 15, 2000.  The RO returned the veteran's PTSD 
rating to 10 percent, as the disability had previously been 
rated, effective August 1, 2000.  

In January 2001, the veteran filed a notice of disagreement 
(NOD) with respect to the assigned 10 percent rating for his 
PTSD.  In an October 2002 rating decision, the RO increased 
the veteran's disability rating for PTSD to 50 percent, 
effective August 1, 2000.  The RO issued a statement of the 
case (SOC) later in October 2002.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in December 2002.  

In a November 2003 rating decision, the RO again assigned a 
temporary total evaluation for the veteran's PTSD pursuant to 
38 C.F.R. § 4.29, effective July 29, 2003.  The RO returned 
the PTSD rating to 50 percent, as the disability had 
previously been rated, effective October 1, 2003.  

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record.  

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.





REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claim.  

The record reflects that, following the April 2005 hearing 
with the undersigned Veterans Law Judge, the RO scheduled the 
veteran for a VA medical examination.  In an April 2005 
letter, the RO notified the veteran of the date of the 
examination and informed the veteran that, "If you do not 
report for this examination, without good cause, your claim 
will be rated based on the evidence of record."  The veteran 
reported for the scheduled April 2005 examination, following 
which, the RO received a copy of the examination report later 
that month.  The RO did not consider the April 2005 
examination report prior to forwarding the veteran's claims 
file to the Board.  In this regard, although there is a 
signed statement from the veteran waiving RO consideration of 
additional evidence, such pertained to evidence and records 
received at the hearing.  

Under 38 C.F.R. § 19.37(a), evidence received by the RO prior 
to transfer of records to the Board after an appeal has been 
initiated (including evidence received after certification 
has been completed) will be referred to the appropriate 
rating or authorization activity for review and disposition.  
38 C.F.R. § 19.37(a) (2004).  Due process considerations 
compel the conclusion that the RO must first adjudicate the 
claim in light of the recently received VA examination 
report.  Under these circumstances, the Board has no choice 
but to remand this matter to the RO for consideration of the 
veteran's claim in light of the additional medical evidence 
received, and for issuance of an SSOC reflecting such 
consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2004).  

The Board notes that further evidentiary development in this 
case is also warranted.  

With respect to treatment for his PTSD, the veteran has 
identified having received counseling from a Johnny Mapu of 
the Department of Veterans Affairs Pacific Center for PTSD in 
Pago Pago, American Samoa.  Treatment records from the 
Pacific Center for PTSD, for counseling received sometime in 
2002 to December 2004, have not been obtained.  Given that VA 
has a duty to request all available and relevant records from 
federal agencies, and VA has been placed on notice of 
possibly relevant VA treatment records, the Board finds that 
the RO should obtain any available counseling records from 
the Pacific Center for PTSD.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  

In the event the veteran has received other relevant medical 
treatment, not already of record, he should be asked to 
provide information of same so the records can be obtained 
for inclusion into the claims file.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Pacific 
Center for PTSD in Pago Pago, American 
Samoa, any records associated with the 
veteran's evaluation, counseling, and/or 
treatment at that facility for the period 
2002 to 2004.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2004) as regards to 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
claim on appeal.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal, in light of all pertinent 
evidence (to include the April 2005 VA 
medical examination report) and legal 
authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



